UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K /A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2012 Commission File No. 0-22750 ROYALE ENERGY, INC. (Name of registrant in its charter) California 33-0224120 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7676 Hazard Center Drive, Suite 1500 San Diego, CA 92108 (Address of principal executive offices) Issuer's telephone number:619-881-2800 Securities registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, no par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and will not be contained, to the best or registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x At June 30, 2012, the end of the registrant’s most recently completed second fiscal quarter; the aggregate market value of common equity held by non-affiliates was $30,568,958. At December 31, 2012, 12,545,465 shares of registrant's Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE:The issuer’s proxy statement for its annual meeting of stockholders, to be filed within 120 days after December 31, 2012, will contain the information required by Part III, Items 10, 11, 12, 13 and 14, which information is hereby incorporated by reference into this Form 10-K. Table of Contents The sole purpose of this amendment is to add to the annual report the information contained in Part III, which information is also contained in our preliminary proxy statement to be filed with the SEC on April 30, 2013. No changes have been made in Parts I or II or in the audited financial statements contained in this Report. TABLE OF CONTENTS PART I 1 Item 1 Description of Business 1 Plan of Business 2 Competition, Markets and Regulation 3 Item 1A Risk Factors 3 Item 1B Unresolved Staff Comments 7 Item 2 Description of Property 7 Northern California 7 Developed and Undeveloped Leasehold Acreage 7 Drilling Activities 8 Production 9 Net Proved Oil and Natural Gas Reserves 9 Item 3 Legal Proceedings 9 Item 4 Mine Safety Disclosures 9 PART II 10 Item 5 Market for Common Equity and Related Stockholder Matters 10 Dividends 10 Recent Sales of Unregistered Securities 10 Performance Graph 10 Item 6 Management’s Discussion and Analysis of financial Condition and Results of Operations 11 Critical Accounting Policies 12 Results of Operations for the Twelve Months Ended December 31, 2012, as Compared to the Twelve Months Ended December 31,2011 13 Capital Resources and Liquidity 15 Changes in Reserve Estimates 16 Item 7 Qualitative and Quantitative Disclosures About Market Risk 17 Item 8 Financial Statements 17 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 17 Item 9A Controls and Procedures 17 Disclosure Controls 17 Management Report on Internal Control over Financial Reporting 17 Changes in Internal Control over Financial Reporting 18 Limitations on Effectiveness of Controls 18 PART III 19 Item 10 Directors and Executive Officers of the Registrant 19 Item 11 Executive Compensation 21 Item 12 Security ownership of Certain Beneficial Owners and Management 24 Item 13 Certain Relationships and Related Transactions 26 Item 14 Principal Accountant Fees and Services 27 PART IV 28 Item 15 Exhibits and Financial Statement Schedules 28 SIGNATURES 30 FINANCIAL STATEMENTS
